           Case 3:19-cv-05920-BHS-TLF Document 23 Filed 11/13/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MARIO WILSON,                                    CASE NO. C19-5920 BHS-TLF
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   POOR,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 20, and

15   Plaintiff Mario Wilson’s (“Wilson”) objections to the R&R, Dkt. 21.

16          On September 11, 2020, Judge Fricke issued the R&R recommending that the

17   Court grant Defendant’s motion to dismiss, grant Wilson leave to amend, and deny

18   Wilson’s motion to appoint counsel. Dkt. 20. On October 2, 2020, Wilson filed

19   objections. Dkt. 21.

20          The district judge must determine de novo any part of the magistrate judge’s

21   disposition that has been properly objected to. The district judge may accept, reject, or

22

23
     ORDER - 1
24
           Case 3:19-cv-05920-BHS-TLF Document 23 Filed 11/13/20 Page 2 of 2




 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Wilson’s objections are unclear. Instead of objecting to any specific

 4   recommendation, he submits additional allegations and authorities in support of his

 5   claims. Such additional allegations submitted as objections may not overcome the

 6   deficiencies in his complaint, and he should consider adding the allegations to his

 7   amended complaint. Therefore, the Court having considered the R&R, Wilson’s

 8   objections, and the remaining record, does hereby find and order as follows:

 9          (1)    The R&R is ADOPTED;

10          (2)    Defendant’s motion to dismiss is GRANTED;

11          (3)    Wilson is GRANTED leave to amend;

12          (4)    Wilson’s motion to appoint counsel is DENIED; and

13          (5)    Judge Fricke may set a deadline for any amended complaint.

14          Dated this 13th day of November, 2020.

15

16

17
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

18

19

20

21

22

23
     ORDER - 2
24
